Citation Nr: 1728643	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  15-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for bilateral neuropathy of the lower extremities.

2. Whether new and material evidence has been received to reopen a claim for service connection for a disability of the lower left leg.

3. Entitlement to service connection for bilateral neuropathy of the lower extremities, to include secondary to service connected diabetes mellitus.  

4. Entitlement to an increased rating for a residual scar on the left buttock.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from August 1966 to August 1968.  He was awarded a Purple Heart during service.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a November 2016 central office Board hearing.  The transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A June 2007 rating decision denied entitlement to service connection for a disability of the lower left leg and bilateral peripheral neuropathy of the lower extremities and the Veteran did not appeal.

2. Evidence added to the record since the June 2007 rating decision, which was not previously of record and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claims for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

3. Evidence added to the record since the June 2007 rating decision is cumulative and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a disability of the lower left leg.

4. The Veteran's bilateral peripheral neuropathy of the lower extremities was at least as likely as not caused by the Veteran's service connected diabetes mellitus.  

5. Prior to the promulgation of a final decision by the Board, the Veteran indicated on the record that he wished to withdraw his claim for an increased rating for a residual scar on the left buttock.


CONCLUSIONS OF LAW

1. The June 2007 rating decision that denied the Veteran's claims of entitlement to service connection for a disability of the lower left leg and bilateral peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The criteria for reopening the claim for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for reopening the claim for entitlement to service connection for a disability of the lower left leg have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4. The criteria for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(2016).

5. The criteria for withdrawal of a substantive appeal on the issue of an increased rating for a residual scar of the left buttock have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a statement received in June 2017, the Veteran's representative argued that a 2008 VA scars examination was inadequate and thus the VA's duty to assist had not been satisfied.  The 2008 VA examination related to the Veteran's rating for his residual scar, which has been withdrawn.  In addition, the Veteran has had additional examinations since that time, and neither the Veteran nor his representative has alleged those were inadequate.  If there had been a violation of the duty to assist, it has been corrected by the subsequent examinations and the Veteran has not been prejudiced.  

Neither the Veteran nor his representative has raised any additional issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by the submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).

It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence means evidence not previously submitted to VA decision makers.  "Material" evidence means evidence that relates to an unestablished fact necessary to substantiate the claim.  Cumulative or redundant evidence is not new and material.  38 C.F.R. § 3.156(a).

In order to reopen, the new and material evidence must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a low threshold that is meant to enable, rather than preclude, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not on whether the evidence remedies the principle reason for the previous denial, but whether the evidence, taken together, would at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

The Veteran's claims for service connection were previously denied in a June 2007 rating decision.  Additional evidence was entered within a year, but not pertaining to the claims on appeal today.  In addition, the RO reaffirmed the denial in April 2008.  The Veteran did not appeal the denials and additional evidence was not added within a year of the 2008 rating decision.  The denial is final.  See 38 C.F.R. § 20.1103.

A. Neuropathy

The Veteran's Neuropathy claim was previously denied because the Veteran's diabetes mellitus was not service connected and because there was no direct nexus between service and the Veteran's neuropathy.

The Veteran has since been service connected for diabetes.  He has also obtained nexus opinions stating that he has neuropathy from his diabetes.  This evidence is both new and material to a previously unestablished element.  Reopening will be granted.

B. Lower Left Leg

The Veteran was previously denied service connection for a disability of the lower left leg.  The RO essentially determined that there was a lack of medical nexus between any disorder of the lower left leg and his service connected shrapnel wound of the left buttock (secondary service connection) or military service (direct service connection).  

New evidence has been received; however, the evidence is not material as it is merely cumulative of previous evidence.  This new evidence includes a 2007 MRI examination showing a spinal injury and including an opinion that the Veteran's left foot symptoms were unlikely to be related to a remote shrapnel injury; a March 2008 negative VA examination opinion; an August 2010 negative VA examination opinion; and a December 2014 negative VA examination opinion.  Because the evidence has been negative, it is cumulative of the prior negative evidence and not material.  

The Veteran did testify that he thought that the shrapnel impacted a nerve and caused his left leg symptoms, but this evidence is not new.  The Veteran made the same contentions during his original claim for service connection.

As new and material evidence for a disability of the lower left leg to include as secondary to service connected shrapnel residuals has not been submitted, the claim will not be reopened.

II. Service Connection

As mentioned above, under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Medical records from 1997 indicated that the Veteran had diabetes mellitus, but did not have neuropathy.

The Veteran's private physician, CAP, opined that he had neuropathy in April 2001.

In September 2006 and again in January 2007 the Veteran reported numbness and burning in his feet to a podiatrist.  The podiatrist diagnosed diabetic neuropathy.

The Veteran was afforded a VA examination in August 2010 at which he said that he had pain in the left leg that had progressed to his feet and outer areas.  The right leg was unaffected.  The examiner concluded that there was no evidence of peripheral neuropathy, and instead diagnosed the Veteran with peripheral arterial disease.

At an RO hearing in September 2014, the Veteran testified that he had been diagnosed with peripheral neuropathy prior to 2007, and that gabapentin relieved the symptoms of his neuropathy.

The Veteran was afforded another VA examination in December 2014.  The examiner opined that the Veteran did have lower extremity neuropathy, but stated that the MRI and EMG findings of lumbar disc herniation, degenerative disc disease, and stenosis were the most likely causes of the neuropathy.

In another December 2014 VA examination, the examiner opined that the Veteran had diabetic peripheral neuropathy, but that the neuropathy was not caused or aggravated by his diabetes.  No rationale was given.

The Veteran and his wife testified before the Board in November 2016.  The Veteran's wife, a trained medical technologist, stated that the gabapentin the Veteran took was often prescribed for diabetic neuropathy.  

The Veteran submitted a neurological examination and opinion in January 2017.  The neurologist opined that the Veteran had symptoms attributable to diabetic peripheral neuropathy of the lower extremities including intermittent pain, paresthesia, numbness, and weakness.  The neurologist looked to EMG testing from June 2014 and January 2017, which he opined revealed abnormal results in all extremities.  The neurologist concluded by opining that the probability of the Veteran's polyneuropathy being caused by his diabetes was in excess of 50 percent.

The Veteran is service connected for diabetes mellitus.  Although his diagnosis has not been consistent, the weight of the evidence is also in favor of finding that the Veteran has peripheral neuropathy.  Thus the remaining question is whether it is at least as likely as not that the peripheral neuropathy was caused or aggravated by the diabetes mellitus.

The Veteran's podiatrist in 2006 and 2007 diagnosed diabetic neuropathy.  The 2014 VA examiner opined that the neuropathy was from the Veteran's spinal column.  Although the 2014 VA examiner also later classified the neuropathy as "diabetic" he clarified that he did not believe the neuropathy was due to diabetes.  The January 2017 private neurologist opined that the probability that the Veteran's neuropathy was from diabetes was in excess of 50 percent.  The private neurologist also disclosed that the neuropathy had spread and also affected the Veteran's upper extremities.  Although it is hard to weigh the competing opinions as none of them provided detailed rationales, the private etiological opinion is given more weight as it is more consistent with the evidence.  An L5 spinal disability, as relied upon by the 2014 VA examiner could not explain neuropathy in the upper extremities.  This undermines the weight of the 2014 VA examiner's opinion that the neuropathy is not diabetic.  Accordingly, it is at least as likely as not that the Veteran's lower extremity peripheral neuropathy was caused by his service connected diabetes mellitus.  Secondary service connection will be granted.

III. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.
 
The Veteran indicated at the November 2016 hearing that he wished to withdraw his claim for an increased rating for a residual scar of the left buttock.  Thus, there remain no allegations of error of fact or law for appellate considerations on this issue.  The Board does not have jurisdiction to review the claim for an increased rating for a residual scar of the left buttock and it is dismissed.









	(ORDER ON NEXT PAGE)



ORDER

The petition to reopen the claim for service connection for bilateral peripheral neuropathy of the lower extremities is granted.

The petition to reopen the claim for service connection for a disability of the lower left extremity is denied.

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities is granted.

The appeal for an increased rating for a residual scar on the left buttock is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


